Judgment, Supreme Court, Bronx County (Kenneth Thompson, J.), entered September 6, 2001, which directed foreclosure and sale of the mortgaged property, unanimously affirmed, without costs. Subsequent orders, same court and Justice, entered on or about March 19, 2002, which denied a *659stay of the foreclosure sale; on or about May 10, 2002, which, to the extent appealable, denied appellant’s motion for a traverse hearing; and on or about May 31, 2002, which denied appellant’s motion for a stay of summary proceedings and delivery of the deed to the party acquiring title at the foreclosure sale, unanimously affirmed, without costs.
There is no factual issue regarding service of the summons and complaint in the foreclosure proceeding. Whatever imprecision there may have been in the process server’s affidavit of service (e.g., misspelling of the name of the person served, and general description of his skin color) was minimal, and did not raise a jurisdictional issue warranting a traverse hearing (see Simmons First Natl. Bank v Mandracchia, 248 AD2d 375 [1998]). Furthermore, while not controlling, we note in passing that appellant, in support of her motion for a traverse hearing, submitted only a hearsay affidavit of her own — not of her son— that the latter had never been personally served.
Any questions regarding past or present use and occupancy of the premises should be addressed to the IAS court. Concur— Saxe, J.P., Rosenberger, Friedman and Marlow, JJ.